 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 432Guess?, Inc. and Union of Needletrades, Industrial & Textile Employees, AFLŒCIO. Case 21ŒCAŒ33132 June 30, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND WALSH The issue presented in this proceeding is whether the Respondent violated Section 8(a)(1) of the Act by asking employee Maria Perez, during a deposition in a workers™ compensation case, for the names of employees who attended union meetings. The judge found that the Re-spondent did not violate the Act because the questions were relevant to the Respondent™s defense in the work-ers™ compensation case, and because the Respondent did not have an illegal objective under the Act in asking these questions. Contrary to the administrative law judge, and for the reasons set forth below, we find that the Re-spondent™s questioning of Perez violated Section 8(a)(1).1Relevant Facts Employee Maria Perez filed a workers™ compensation claim against the Respondent relating to injuries she sus-tained to her hand and shoulder.  Dennis Hershewe served as the Respondent™s attorney in that proceeding.2 On August 20, 1998, during the Respondent™s deposition of Perez, Hershewe questioned Perez about her activities at the union hall.3 Hershewe asked Perez how many hours a week she spent at the union hall, and what kind of activities she engaged in at the hall.  Perez responded that she spent a couple of hours a week at the union hall                                                                                                                      1 On July 6, 2000, Administrative Law Judge Michael A. Mar-cionese issued the attached decision. The General Counsel filed excep-tions and a supporting brief. The Respondent filed cross-exceptions and an answering brief to the General Counsel™s exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Deci-sion and Order. 2 The parties stipulated that Hershewe, the attorney for the Respon-dent™s workers™ compensation insurance carrier, was an agent of the Respondent within the meaning of Sec. 2(13) of Act.  3 Prior to asking Perez for the identities of employees at the union hall, Hershewe asked Perez whether she had viewed a film showing her engaging in certain physical activities such as driving a car. Perez re-plied that she had viewed the film with the ﬁunion attorneys.ﬂ Her-shewe then asked Perez whether the union attorneys had represented her in any matter, and Perez replied that one of the union attorneys had filed a grievance for her in the past. Hershewe then asked Perez whether she was a member of the Union, and followed up with the questions about her union activities. attending meetings with her coworkers. Hershewe asked Perez how many of her coworkers attended the union meetings, and also asked Perez for the names of those coworkers in attendance.4 Perez provided Hershewe with the names of several employees who had attended the meetings, and added that there were many others as well. Perez™ attorney did not object to these questions.5Hershewe contends that he questioned Perez about her activities at the Union™s offices in order to discover whether Perez sustained her injuries while performing activities on behalf of the Union, and also to ascertain whether Perez engaged in physical activities at the union hall that were inconsistent with her alleged injuries.6 He contends that he needed the names of other employees in attendance at the union hall in order to identify potential witnesses to testify about these matters.  4 The only questions alleged to be unlawful are those that asked the identities of employees who were at the union hall. 5 The parties stipulated that the relevant questions are the following: Q. How many hours a week do you go to the union hall? A. Perhaps a couple of hours a week, perhaps. Q. And what do you do there? A. Just our co-workers having a meeting, its simply that. Q. Co-workers at Guess? A. Yes? Q. How many are there? A. I wouldn™t be able to say.  Q. 10? 20? 30? 40? A. Probably 20. Q. Who were some of them?  A. There are several. Q. I know. Give me some names.  A. Freddy. Q. Freddy who? A. I don™t know what his last name is.  Q. Anyone else? A. Mario. Q. Who else.  A. Guadalupe.  Q. Okay. Who else?  A. Rocio. Q. Who else? A. There are so many. Q. I know. Okay. Keep going. You know who they are.  A. Yes, but Q. Just give me the names.  A. Araceli. Q. How do you spell that?  A. A-r-a-c-e-1-i. Q. Anybody else? A. Amilcar. Q. How do you spell that?  A. A-m-i-l-c-a-r. Q. Anybody else?  A. There™s many 6 The parties jointly entered into the record the ﬁDeclaration of Den-nis Hershewe,ﬂ and have agreed that this declaration is to be treated as if it were testimony at a hearing before an administrative law judge. 339 NLRB No.  61  GUESS?, INC. 433The Judge™s Findings 
The judge found that Hershewe™s questioning of Perez 
about the identities of employ
ees at the union hall did not violate Section 8(a)(1). While recognizing that an em-
ployer™s interrogation of an employee about union activi-
ties is frequently found to violate the Act, the judge also 
noted that such questioning is not per se unlawful. Rely-
ing on 
Maritz Communications Co.
, 274 NLRB 200 
(1985) (deposition questions about an employee™s unfair 
labor practice charge and the employee™s relationship 
with the union not unlawful), and 
Wright Electric, Inc., 
327 NLRB 1194 (1999), enfd. 200 F.3d 1162 (8th Cir. 
2000) (employer™s discovery requests for union authori-
zation cards unlawful), the judge applied a two-part test 
for determining whether questions propounded during 
discovery in a civil proceeding, which questions pertain 
to employees™ protected concerted activities, are permis-

sible. First, the judge stated that the information sought 

must be relevant to the civil suit. Second, the judge stated 
that assuming the matter is relevant to the civil suit, the 
employer must not have an illegal objective under the 
Act. Citing 
Bill Johnson™s Restaurants v. NLRB, 461 U.S. 731, 738 fn. 5 (1983) (State court case for unlawful 

objective can be enjoined as an unfair labor practice), the 
judge explained that if the Board determines that the em-
ployer had an illegal objective under the Act, the Board has the authority to enjoin the discovery request. 
Applying this standard, the judge first found that the 
questions at issue were relevant to the Respondent™s de-
fense in the workers™ compensation claim. The judge 
found that California Civil Procedure Code, Section 
2017,7 permitted the Respondent to depose Perez about 
the identities of employees who were at the Union™s of-
fices with Perez, because these employees may have wit-
nessed activities relevant to the Respondent™s defense. 
The judge added that the id
entities of these employees 
were particularly relevant because Perez offered only 
limited responses to questions about her activities at the 

union hall. 
Having found that Hershewe™s
 questions were rele-
vant, the judge next considered whether the questioning 
had an illegal objective. The judge began his analysis of 
this factor by noting that, to date, the only Board case to 
find that a discovery request in a separate civil proceed-                                                          
 7 California Civil Procedure Code Sec. 2017, states that  
[u]nless otherwise limited by order 
of the court accordance with this 
article, any party may obtain discovery regarding any matter, not 
privileged, that is relevant to th
e subject matter involved in the pend-
ing action . . ., if the matter either 
is itself admissible in evidence ap-
pears reasonably calculated to lead
 to discovery of admissible evi-
dence. Discovery be obtained of the identity and locations of persons 
having knowledge of any di
scoverable matter. . . . 
ing was violative of Section 8(a)(1) was 
Wright Electric, supra, which concerned a discovery request for union 
authorization cards. The judge further noted that the 
Board™s rationale in 
Wright Electric relied on an earlier 
case, National Telephone Directory Corp., 
319 NLRB 
420 (1995), which the judge found distinguishable. 
The judge explained that 
National Telephone 
involved 
an interlocutory appeal 
from an administrative law 
judge™s ruling in an unfair la
bor practice proceeding. The Board held that the respondent employer in that case was 
not entitled to obtain the names of employees who signed 
union authorization cards or the names of employees 
who attended the union meetings where the cards were 
signed, even though this information was sought for the 
purpose of cross-examining a key witness about events 
testified to on direct examination. The judge determined 
that 
National Telephone
 was distinguishable because it 
involved the identities of em
ployees who signed authori-zation cards. The judge additionally found that 
National 
Telephone
 was not applicable here because that case involved a Board proceeding rather than a separate civil 
lawsuit. 
The judge concluded that the Board is generally reluc-
tant to limit the right of a party to engage in discovery in 
a civil proceeding in another 
forum. With this in mind, 
the judge found that the Respondent had a right to en-
gage in discovery to defend itself against the workers™ 

compensation claim, and that the line of questioning here 
did not present a clear danger that employees™ Section 7 
rights would be violated. The judge, thus, determined 
that the questioning did not have an illegal objective. 
Having found that the questioning was relevant and that 
it lacked an illegal 
objective, the judge concluded that the questioning did not violate Section 8(a)(1) of the Act as 

alleged. 
Analysis 
We disagree with the standard applied by the judge. 
For the reasons set forth below, we find that the applica-

tion of the proper standard requires a finding that the 
questioning violated Section 8(a)(1). 
A. The Appropriate Standard 
As noted above, the judge™s analysis considered only 
whether the questioning was relevant and, if so, whether 
it had an illegal objective. We agree that these are proper 
considerations, but further analysis is required. If the 
questioning is found to be both relevant 
and lacking an illegal objective, the analysis must then consider whether 
the Respondent™s need for the information outweighs the 
employees™ rights under Section 7 of the Act.
   See  Wright Electric, supra, and National Telephone, 
supra.  In both of these cases, the Board balanced the employer™s 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 434need for the information ag
ainst the employees™ rights, 
under Section 7 of the Act, to keep their union activities 
confidential. 
In National Telephone, 
supra, the Board held that an employer in an unfair labor
 practice proceeding was not 
entitled to obtain the names of employees who attended 
union meetings and signed authorization cards, after a 
careful balance of competing legitimate interests. The 
Board acknowledged the employer™s legitimate need for 
this information, i.e., to cross-examine a witness about 

events testified to on direct examination, but ultimately 
concluded that this interest was outweighed by the confi-
dentiality interests of the employees who attended union 
organizing meetings and signed union authorization 
cards. The Board reasoned that while the danger of em-
ployee intimidation would be severely heightened if the 
names of the employees were revealed, the danger of 
prejudice to the employer in those circumstances was not 
as great because the employ
er had the opportunity to 
cross-examine other witnesses who corroborated this 

testimony. In addition, as part of its balance of the com-
peting interests, and in order to safeguard the employer 
from any undue prejudice in th
at proceeding, the Board held open the possibility that it could afford less weight 
to any portions of the testimony that were immune from 
a full cross-examination. 319 NLRB at 421Œ422. 
In Wright Electric, supra, the Board applied 
National 
Telephone
 to find that an empl
oyer violated Section 
8(a)(1) by seeking discovery of employee authorization 
cards in a separate civil proceeding. As in National 
Telephone, 
the Board™s analysis in 
Wright Electric in-
cluded a balance of the competing interests. The Board 
held that the employer™s attempt to discover this informa-
tion violated Section 8(a)(1) because the employer 
ﬁfailed to state an interest in examining employee au-
thorization cards that outweighs the considerable confi-
dentiality interests of em
ployees who sign cards.ﬂ 327 NLRB at 1195. 
Here, the judge construed 
National Telephone 
and Wright Electric as holding that an employer™s attempt to 
discover the identities of employees who sign authoriza-
tion cards is, in essence, a per se violation of Section 
8(a)(1), but that the attempt to discover the identities of 
employees who attended union meetings, assuming the 
discovery attempt is relevant and otherwise lacks an ille-
gal objective, does not violate the Act.  We disagree with 
this analysis. It fails to recognize that the Board™s deci-
sions in these cases were based on the balancing of the 
respective competing interests. 
In addition, the judge erroneously limited the applica-
bility of these decisions to the identities of employees 
who signed authorization cards. In finding that these 
cases are not relevant to discovery questions about atten-
dance at union meetings, the judge considered the atten-
dance at union meetings in 
National Telephone 
to be 
incidental to the information concerning the signed au-
thorization cards, because the cards were signed at the union meetings. However, the Board™s analysis in that 
decision did not include any such language of limitation, 

and specifically considered the signing of authorization 
cards and the attendance at union meetings as separate 
conduct. Indeed, that decision specifically referred to the 
dangers of an employer™s ability to ﬁobtain the names of 
employees who signed cards 
or attended meetings.ﬂ 319 
NLRB at 421 (emphasis added). In view of this language 

in 
National Telephone
, and in view of the Board™s reli-
ance on National Telephone
 in its decision in 
Wright 
Electric, we find that both of these cases are applicable 
here to the extent that they require a balancing of the 
respective interests. 
Accordingly, we hold that in determining whether the 
Respondent™s deposition questions were lawful, the ap-
propriate analysis is the following three-part test. First, 

the questioning must be relevant. Second, if the question-
ing is relevant, it must not have an illegal objective. 
Third, if the questioning is relevant and does not have an 

illegal objective, the employer™s interest in obtaining this 
information must outweigh the employees™ confidential-
ity interests under Section 7 of the Act. 
B. Application of the Standard 
As noted above, the first two parts of this analysis con-
sist of the same two questions asked by the judge, i.e., 

was the Respondent™s questioni
ng relevant, and if so, did 
the questioning have an illegal objective. Finding the 

questioning relevant and lacking an illegal objective, the 
judge answered both questions in the Respondent™s fa-
vor. We find, however, that it is unnecessary to address 

these questions. Assuming arguendo that the questioning 
was relevant and lacked an illegal objective, we find that 
the questioning violates S
ection 8(a)(1) because, under the third part of the analys
is, the employees™ confidenti-
ality interests under Section 7 of the Act outweigh the Respondent™s need for this information. 
It is well settled that Section 7 of the Act gives em-
ployees the right to keep confidential their union
 activi-
ties, including their attendance at union meetings. See, 
e.g., National Tele
phone, supra, 319 NLRB at 421. This 
right to confidentiality is a substantial one, because the 
willingness of employees to 
attend union meetings would 
be severely compromised if an employer could, with 
relative ease, obtain the identities of those employees. 
Concededly, the employees™ confidentiality interests 
may not be the same as they would be during an organiz-

ing campaign, as was the case in 
National Telephone
.  GUESS?, INC. 435Nevertheless, the confidentiality interests are still sub-
stantial here. Indeed, had the Respondent asked these 
questions in a forum outside of the deposition, the ques-
tioning would constitute a clear violation of Section 
8(a)(1). E.g., Resolute Realty Management,
 297 NLRB 
679, 685 (1990).  We thus find that the employees™ con-

fidentiality interests are indeed significant.
8Conversely, we do not believe that the Respondent has 
demonstrated that its need for this information  justifies 

compromising its employees™ Section 7 right to 
confidentiality.  While we assume that the questioning 
was relevant, the relevance was only marginal
.                                                             
The Respondent contends that the questioning was 
necessary to determine whethe
r there were any witnesses that could support the Respondent™s defense in the work-
ers™ compensation case, i.e., that Perez sustained her in-
juries while performing activities on behalf of the Union, 
or alternatively that she engaged in activities inconsistent 
with her alleged injuries at the union hall.  The deposi-
tion questions, however, were not limited to a particular 
period in which Perez claimed to have been injured, and 

did not inquire as to whether any of the employees had 
witnessed Perez™ activities at the union hall during the 
period in which she claimed to be injured. Instead, the 
Respondent merely asked Perez to provide the names of 
employees who have attended union meetings. Thus, 
while the questioning would definitely reveal the identity 
of employees who have engaged in activity protected by 
Section 7 of the Act, its scope
 was very broad, and would 
not necessarily lead to information that would be helpful 
for, or relevant to, the Respondent™s workers™ compensa-
tion defense.
9                                                           
8 We disagree with the dissent™s contention that the employees™ con-
fidentiality interests are somehow dimi
nished by the fact that the ques-
tions were asked by the workers™ 
compensation attorney.  This asser-
tion misses the point that employees 
are guaranteed a certain degree of 
assurance that their Sec. 7 activities w
ill be kept confidential, if they so desire.  Our colleague™s assertion al
so fails to recognize the possibility 
that employees would choose to re
frain from attending union meetings 
if they knew that their employer could obtain this information through 
the normal course of litigation. 
9 Our dissenting colleague does not
 find it significant that the Re-spondent™s questions were not limited to the names of employees who 

witnessed Perez™ activities during the period of her injury. According to 
the dissent, even if employees iden
tified in the answers were not pre-
sent at the union hall during the rele
vant period, these employees would 
lead to potential witnesses who observed Perez™ activities at the union 
hall. We note, however, that the Respondent did not ask generally for 
the names
 of people at the union hall, 
the Respondent only asked for 
the names of its employees who were present. Thus, the Respondent™s 
claim of great necessity for the id
entities of employees who were pre-
sent at the union hall 
at any time is entitled to considerable skepticism 
in these circumstances because the Respondent made no attempt to 

obtain the identities of any nonemploy
ee witnesses to Perez™ activities at the union hall. 
Accordingly, because the questioning was so broad in 
scope that it focused neither on the actual time period of 
Perez™ injuries nor on the union meetings when Perez 
was present, the Respondent™s need for the answers to 
these questions is outweighed by the employees™ confi-
dentiality interests under Sec
tion 7 of the Act. Finally, inasmuch as we have found that the Section 7 rights here 

outweigh the Respondent™s discovery rights under Cali-
fornia State law, we conclude that the discovery here is 
preempted under the Act.
10In sum, by asking Perez in the deposition to reveal the 
identities of other employees who attended union meet-
ings, we find that the Respondent has violated Section 
8(a)(1) of the Act as alleged.
11ORDER The National Labor Relations Board orders that the 
Respondent, Guess?, Inc., Los Angeles, California, its 
officers, agents, successors, and assigns, shall 1. Cease and desist from 
(a) Questioning employees about the identities of em-
ployees who attend union meetings. 
(b) In any like or related manner interfering with, re-
straining, or coercing employees
 in the exercise of their rights guaranteed under Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the Act. (a) Within 14 days after service by the Region, post at 
its facility in Los Angeles, California, copies of the no-
tice marked ﬁAppendix.ﬂ
12 Copies of the notice, on forms 
provided by the Regional Director for Region 21, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in 
conspicuous places, including all places where notices to 
employees are customarily 
posted. Reasonable steps shall be taken by the Respon-
 10 Where the importance of the Sec. 7 rights that would be compro-
mised by a discovery request outwei
ghs the interests that would be 
served by the discovery request, the discovery is preempted by the Act.  
See Wright Electric, Inc.
, 327 NLRB at 1195, citing Bill Johnson™s Restaurants, 
461 U.S. at 738 fn. 5. 
11 We also find no merit to the Respondent™s contention that Perez 
waived any confidentiality rights that 
existed under Sec. 7 of the Act. In 
particular, we find insignificant the f
act that Perez™ attorney did not object to the questioning at issue. Pe
rez™ attorney was acting to protect Perez™ interests in the workers™ compensation case; he was not acting to 
protect the Sec. 7 confidentiality interests of the employees who at-
tended the union meetings. Consequently, the failure by her attorney to 

raise an objection at the deposition does not raise an issue of waiver 
here. 
12 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 436dent to insure that the notices are not altered, defaced, or 
covered by any other material. In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cur-
rent and former employees employed by the Respondent 

at any time since August 20, 1998. 
(b) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply with this Order.  
 CHAIRMAN BATTISTA, dissenting. 
Contrary to my colleagues, 
I agree with the administra-
tive law judge that the Respondent did not violate Sec-

tion 8(a)(1) of the Act by asking employee Maria Perez, 
at a deposition in a workers™ compensation case brought 
by Perez, for the names of employees who attended un-
ion meetings.   
The facts are not in dispute.  Employee Perez brought 
a workers™ compensation case against the Respondent.  
She alleged that she sustained injuries while working for 
the Respondent, and was unable to work for a certain 
period.  The Respondent™s defense to Perez™ claim in-
cluded two matters.  First, the Respondent claimed that 
Perez engaged in activities, at the union hall, which were 
inconsistent with her claimed injury. Second, the Re-
spondent claimed that Perez did not sustain her injuries 
while at work, but rather sustained them while engaging 
in activities at the union hall.  
In pursuing these defenses, the Respondent™s insurance 
counsel asked Perez about her 
activities at the union hall.  
In addition, counsel asked for the names of other persons 
who may have worked with Perez at the union hall, and 
who may have therefore observed Perez at the union hall.  
I find, contrary to my colleagues™ contention, that the 
Respondent™s questions did not violate Section 8(a)(1). 
As an initial matter, I agree 
with the judge that rele-vance has been shown.  The applicable statute, the Cali-fornia Civil Procedure Code, Section 2017, provides as 

follows:  
 Unless otherwise limited by order of the court in accor-

dance with this article, any party may obtain discovery 
regarding any matter, not privileged, that is relevant to 
the subject matter involved in the pending action . . ., if 
the matter either is itself ad
missible in evidence or ap-
pears reasonably calculated to lead to discovery of ad-
missible evidence.  Discovery may be obtained of the 
identity and locations of persons having knowledge of any discoverable matter. . . . 
 Further, California™s Civil Procedure Code has been inter-

preted to mean that information sought for discovery should 
be regarded as relevant ﬁif it might reasonably assist a party 
in evaluating the case, preparing for trial, or facilitating set-
tlement thereof.ﬂ  
Gonzalez v. Superior Court,
 33 Cal. App. 
4th 1539, 1546 (1995). 
The Respondent™s questioning easily satisfies this 
standard. Obviously, Perez™ activities at the union hall 
were directly related to the Respondent™s defense to the 
workers™ compensation claim.  Further, the names of 
other persons at the union hall would lead to potential 
witnesses who observed Perez™ activities at the union 
hall. Clearly, this information is ﬁreasonably calculated 
to lead to discovery of
 admissible evidence.ﬂ   
My colleagues assume that the questions at issue are 
relevant.  However, they add that if the questions are 
relevant, they are only marginally relevant.  They con-
tend that the questions are too broad.  I disagree.  The 
California statute does not distinguish between degrees 
of relevance.  To the contrary, California™s discovery 
rules are to be applied liberally in favor of discovery.
1  What matters is whether the inquiry is ﬁreasonably calcu-

lated to lead to discovery 
of admissible evidence.ﬂ  As 
shown, the information sought clearly meets this stan-
dard.2Next, with respect to whether the Respondent™s ques-
tions had an illegal objective under the Act, I agree with 
the judge that they did not.  There is no evidence even 
remotely suggesting that the Respondent had any objec-
tive other than to prepare its defense in the workers™ compensation case initiated by Perez.   
Finally, I assume arguendo that, in a given case, a 
party™s rights (under the State statute) can be outweighed 
by employee rights under Section 7 of the Act.  In such a 
case, grave issues of preemption would arise.  However, 
I need not reach these issues. 
 For, on the facts of this case, the Respondent™s rights to inquire were not out-
weighed by Section 7 rights.  As noted above, the Re-
spondent was seeking relevant information that was nec-
essary to determine the validity of Perez™ workers com-
pensation claim.  The information went to the heart of 
the Respondent™s defense to the workers compensation 
claim.  Accordingly, I find that the Respondent™s need 
for this information was substantial.
3                                                          
 1 See Stewart v. Colonial Western Agency, Inc.
, 87 Cal. App. 4th 
1006, 1013 (2001). 
2 No party to the discovery proceeding objected to the questions. 3 I disagree with my colleagues™ 
contention that the Respondent did not limit the questions, i.e., did not confine them to employees who 
were present at the hall during the period of her injury.  In response, I 
note that there were no objections raised along these lines.  Further, to 
the extent that the questions related to periods when Perez was not 
 GUESS?, INC. 437The employees™ Section 7 interests were less substan-
tial.  In this regard, the instant case differs from 
Wright 
Electric, Inc., 327 NLRB 1194 (1999), enfd. 203 F.3d 
1162 (8th Cir. 2002). That case involved an employer 
effort to discover authorization cards obtained in an or-
ganizational campaign.  By contrast, the instant case does 
not involve authorization cards, nor does it involve an 

organizing campaign.  Further, there is no record evi-
dence of any hostility toward the Union on the part of the 
Respondent.  In addition, 
the questioning was conducted by someone with little connection to the Respondent™s 
operations, i.e., the attorney for the Respondent™s work-
ers™ compensation insurance 
carrier.  Finally, the ques-
tioning occurred away from th
e Respondent™s facility, in the attorney™s private office.  The likelihood that an em-
ployee would feel intimidated by the prospect that his or 
her identity would be revealed in this manner is negligi-
ble at most. Consequently, in balancing the two compet-
ing interests, I find that the Respondent™s need for this 
information outweighs any confidentiality interests that 
are at stake here.  The instant case is also distinguishable from 
National 
Telephone Directory Corp
., 319 NLRB 420 (1995).  That 
case involved the issue of whether the Board should 
quash a subpoena for authorization cards and the names 
of employees who signed them.  The Board quashed the 
subpoena.  The case did 
not involve the issue of whether 
the employer 
violated the Act by seeking the information, 
i.e., by making the subpoena request.  By contrast, the 
instant case involves the issue of whether Respondent 
violated the Act by seeking the information.  In my view, 
it is one thing for the Board to quash a subpoena, it is 
quite another thing for the Board to condemn as unlawful 
the seeking of the subpoena. 
Finally, I note that the parties have a constitutional 
right to litigate civil claims.  See 
Bill Johnson™s Restau-rants v. NLRB
, 461 U.S. 731 (1983); 
BE & K Construc-
tion Co. v. NLRB
, 536 U.S. 516 (2002).  In my view, 
they have a similar right to defend against such claims.  
                                                                                            
                                                           
injured, they were, at most, irreleva
nt to that extent.  But, as noted above, my colleagues do not challenge
 the relevance of the questions. 
Nor was the Respondent™s need for this information somehow di-
minished by the fact that the Respondent did not ask for the names of 
nonemployee witnesses to Perez™ ac
tivities at the union hall.  Perez testified that her activities at the union hall consisted merely of having 
meetings with her fellow employees. It 
is no surprise, therefore, that the 
followup question would ask for th
e names of her fellow employees 
rather than nonemployees. Thus, the Respondent™s questions reasona-
bly reflect the fact that Perez™ fellow employees could likely provide 
the Respondent with relevant informa
tion.  In view of Perez™ specific 
reference to attending meetings with her coworkers at the union hall, it 
would not have been logical for 
the Respondent to followup with a question about the existence of any nonemployees who might have 
been in attendance. Engaging in discovery is a well-recognized part of that 
process.  Thus, the Responde
nt™s conduct herein had the 
aura of constitutional protection. 
In sum, the Respondent™s questioning was relevant to 
its defense in the workers™ compensation case, it did not 
have an illegal objective under the Act, and the Respon-
dent™s need for this information outweighed the employ-
ees™ confidentiality interest.  Accordingly, I find that the 
Respondent did not violate Section 8(a)(1) by asking 
Perez for the names of the employees who attended 

meetings at the union hall.
4APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 question our employees about the identi-
ties of employees who attend union meetings. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce our employees in the exercise of 
the rights guaranteed them by Section 7 of the Act. 
 GUESS?, I
NC.   Jean C. Libby, Esq., for the General Counsel. Lawrence A. Michaels
 and Jenny Schneider, Esqs. (Mitchell 
Silberberg & Knupp LLP)
, for the Respondent. Janet Herold, Esq. (Bahan & Herold)
, for the Charging Party. 
DECISION STATEMENT OF THE CASE MICHAEL A. M
ARCIONESE, Administrative Law Judge. The Charging Party, Union of Needletrades, Industrial & Textile 
Employees, AFLŒCIO, filed the charge in this proceeding on 
January 15, 1999. The complain
t issued on October 14, 1999. The complaint alleges that the Respondent, Guess?, Inc., vio-
lated Section 8(a)(1) of the Act on August 20, 1998, by interro-
gating an employee concerning the identities of other employ-
 4 In view of my finding that the que
stioning is not violative of Sec. 
8(a)(1), I do not pass on the Respondent™s waiver argument.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 438ees who had attended union meetings. The alleged interrogation occurred during a deposition of the employee conducted by an 
attorney who represented the Respondent in a workers™ com-
pensation case filed by the empl
oyee. The Respondent filed its 
answer to the complaint on October 21, 1999, denying the un-
fair labor practice allegation a
nd raising a number of affirma-tive defenses.  On May 10, 2000, the General Counsel, the Respondent, and 
the Charging Party jointly filed a Motion to Submit Case on 

Stipulation together with a Stipulation of Facts. By Order dated 
May 11, 2000, I granted the motion, received the stipulation 
and postponed the hearing indefinitely. The parties filed briefs 
on June 1, 2000. The parties have 
stipulated that the stipulation of facts with attached exhibits constitutes the entire record in 
this case and that no oral testim
ony is necessary or desired by 
any party. 
On June 1, 2000, the Charging Party filed with its brief a re-
quest that I take judicial notice of a judgment entered against 

the Respondent by the Court of Appeals for the Ninth Circuit 
on November 16, 1998. The Respondent filed an opposition to 
this request. The General Couns
el has taken no position. The judgment, on its face, was entered pursuant to an agreement 

among the Respondent, the General Counsel, and the Charging 
Party which resolved several unfair labor practice charges the 
Charging Party had filed against the Respondent. The underly-
ing settlement agreement, which is attached to the Respon-
dent™s opposition, contains a nonadmissions clause. 
Rule 201 of the Federal Rules of Evidence requires that a ju-
dicially noticed fact must be one ﬁnot subject to reasonable 
dispute in that it is either (1) 
generally known within the territo-
rial jurisdiction of the trial court or (2) capable of accurate and 
ready determination by resort to sources whose accuracy cannot 
reasonably be questioned.ﬂ While the fact that the court of ap-
peals entered such a judgment would 
seem to meet this test, it is apparent that the Charging Party is seeking judicial notice of 

much more than that fact. In its brief, the Charging Party relies 

upon this judgment as proof that 
the Respondent engaged in the alleged unfair labor practices which were the subject of the proceeding resolved by the parties through their agreement. 
This  ﬁhistoryﬂ of unlawful conduct is then relied upon to prove 
an unlawful motive behind the interrogation at issue in this 
case.  
The Board has held in a number of cases that settlement 
agreements or formal settlement stipulations that contain a 
nonadmissions clause have no probative value in establishing 
that violations of the Act have occurred and may not be used to 
establish a party™s proclivity to violate the Act. 
Sheet Metal Workers Local 28 (Astoria Mechanical), 
323 NLRB 204 (1997); Tri-State Building Trades Council (Structures, Inc.), 
257 NLRB 295, 297 (1981). Moreover, under Rule 408 of the 
Federal Rules of Evidence, the fact that a party settled a claim 
is not admissible to prove the validity of the claim. Thus, the 
entry of the consent judgment as part of a formal settlement 
agreement containing a nonadmissions
 clause is inadmissible to establish that the Respondent in fact committed the unfair labor 
practices alleged in the prior case. 
Having considered the arguments made by the Charging 
Party and the Respondent, I concl
ude that the Ninth Circuit™s judgment is of no probative value 
in this case and inadmissible as evidence of prior unlawful conduct. Accordingly, I shall 

deny the Charging Party™s request to take judicial notice. 
On the entire record, and after considering the arguments 
made by the parties in their briefs,
1 I make the following  FINDINGS OF FACT I. JURISDICTION
 The Respondent, a Delaware corporation, with its principal 
office and a facility in Los Angeles, California, designs, mar-
kets, and distributes wearing a
pparel. The Respondent annually 
derives gross revenues from its bus
iness operations in excess of $500,000 and sells and ships from its Los Angeles facility 

goods valued in excess of $50,000 directly to points outside the 
State of California. The Respondent admits and I find that it is an employer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act and that the Union is a labor 
organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES The facts are undisputed. Employee Maria Perez filed a 
workers™ compensation claim against the Respondent which 
was heard by the State of California Division of Workers™ 
Compensation in a case entitled 
Maria Perez v. Guess; Fire-
man™s Fund Insurance, Cases LBO 281491 and LBO 281492. 
Dennis J. Hershewe, Esq., of th
e law offices of Dennis J. Her-shewe, represented the Respondent in that proceeding.
2 On August 20, 1998, Hershewe deposed
 Perez at his office in con-nection with her workers™ compensation claim. The transcript 

of that deposition is attached to the parties™ stipulation and part 
of the record. The parties have stipulated, for the purposes of this proceeding only, that Hershewe was acting as an agent of 

the Respondent within the meaning 
of Section 2(13) of the Act. Perez was represented at the deposition by her own attorney, 
John A. Mendoza, Esq. In the course of the deposition,
 which lasted almost 2 hours, Hershewe asked Perez the following questions and received the 
following responses:  Q. How many hours a week do you go to the union 
hall? 
A. Perhaps a couple of hours a week, perhaps. Q. And what do you do there? 
A. Just our co-workers having a meeting, its simply 
that. Q. Co-workers at Guess? 
A. Yes? 
Q. How many are there? 
A. I wouldn™t be able to say. 
Q. 10? 20? 30? 40? 
A. Probably 20. 
Q. Who were some of them? 
A. There are several. 
                                                          
 1 In addition to the parties™ brief,
 I received valuable assistance from 
legal intern Kristine Sova who conducted additional legal research into 
the novel issue raised by this case. 
2 Hershewe was actually the attorney for Fireman™s Fund Insurance 
Company, the Respondent™s workers™ compensation insurance carrier. 
 GUESS?, INC. 439Q. I know. Give me some names. A. Freddy. 
Q. Freddy who? 
A. I don™t know what his last name is. Q. Anyone else? 
A. Mario. Q. Who else? 
A. Guadalupe. 
Q. Okay. Who else? 
A. Rocio. Q. Who else? 
A. There are so many. 
Q. I know. Okay. Keep going. You know who they 
are. A. Yes, butŠ Q. Just give me the names. A. Araceli. 
Q. How do you spell that? 
A. A-r-a-c-e-l-i. Q. Anybody else? 
A. Amilcar. 
Q. How do you spell that? 
A. A-m-i-l-c-a-r. 
Q. Anybody else? 
A. There™s many. 
 The parties have stipulated that
 this is the relevant question-ing.3 Perez™ attorney did not object
 to any of these questions. 
Attached to the stipulation and part of the record in this case 
is a ﬁDeclaration of Dennis Hershewe,ﬂ made under penalty of 
perjury, which the parties have agreed shall be treated as if it 
were testimony given at a heari
ng before an administrative law judge. Hershewe states that, among the issues he identified in defending the Respondent against 
Perez™ claim, were whether she engaged in fraud by fabricati
ng or exaggerating her injuries and whether she worked for any other employer at the time of 
her injury who might be liable for her injury. In order to ex-
plore these issues during her de
position, Hershewe asked Perez questions related to her activities during the time she claimed to 
be injured, including questions about her activities during time 
she spent at the Union™s offices. According to Hershewe, he 
asked these questions to learn if
 she might have sustained her injuries while performing activities on behalf of the Union and 

whether her activities at the Union™s offices were inconsistent 
with her alleged injuries. Hershewe
 states that he also asked for 
the names of other employees 
of the Respondent who were with her at the Union™s offices in order to identify potential 
witnesses who could be called upon to testify about Perez™ 
activities and whether they were 
consistent with her alleged injuries. Such individuals were also potential witnesses to any 
                                                          
                                                           
3 The stipulation reveals that the Charging Party also alleged in the 
original charge that Hershewe™s 
questioning of Perez about her own 
union sympathies and activities and 
the union sympathies, activities, 
and other matters involving other empl
oyees violated Sec. 8(a)(1) of 
the Act. By letter dated October 1,
 1999, the Board™s Regional Director 
approved the withdrawal of this aspect of the charge, reserving only the 
allegation that Hershewe interrogated Perez regarding the identity of union supporters for litigation in this proceeding. statements Perez may have made
 that would be inconsistent with her alleged injuries or might reflect on her credibility. 
Hershewe states further that the questions at issue are typical of 
questions he routinely asks where a claimant™s injuries are dis-
puted and there is an issue that the claimant has fabricated or 
exaggerated his or her injuries. Because the parties have waived 
a hearing and the opportunity to cross-examine Hershewe, I 
must accept the statements made in his declaration as true for 
purposes of deciding the issues raised by the complaint. 
The parties have stipulated that hearings were held on Perez™ 
workers™ compensation claims beginning on or around April 7, 
1999, which resulted in two Or
ders dated October 12, 1999, from Workers™ Compensation Administrative Law Judge Cyn-
thia A. Quiel, finding that one 
claimed injury was not sustained 
in the course of her employment, but that an injury to her left 

shoulder was compensable. J
udge Quiel denied the Respon-dent™s request for a finding of fraud on both claims and de-ferred certain issues related to her disability. 
Although the parties agree as to the facts, they are unable to 
agree on the issue. According to the General Counsel, the issue 
is whether the Respondent violated Section 8(a)(1) of the Act 
by interrogating Perez concerning the names of other employ-
ees who attended union meetings 
during a deposition in a State workers™ compensation proceeding. The General Counsel ar-

gues that a violation occurred because the information re-
quested was not relevant to the workers™ compensation case. 
The General Counsel argues further that the questioning had an 
illegal objective because it sought information that the Board 
has historically treated as confidential in the absence of any 
overriding business purpose that would warrant disclosure. The Charging Party joins in the General Counsel™s argument 
but goes further. As previously noted, the Charging Party con-
tends that the Respondent had an illegal motive in asking Perez 
for the identity of other employees who were with her at the 
union office because of its ﬁhis
toryﬂ of unlawful conduct, as 
reflected in the Consent Judgment of the court of appeals. According to the Respondent, the 
issue is whether it is a per se violation of the Act for an employer to conduct discovery in 
a State court legal proceeding where such discovery has the 
effect of revealing the names 
of employees who engaged in 
protected concerted activity. The Respondent would answer 
that question in the negative. The Respondent argues that the 
Board has generally permitted discovery into protected con-
certed activities in State court 
proceedings with the exception of a request for union authorization cards. The Respondent does 
agree with the General Counsel that State court discovery can 
violate the Act when the information sought is both irrelevant 
and the discovery is conducted 
for an improper purpose. Ac-cording to the Respondent, the questions asked of Perez here 
were relevant to the workers™ compensation proceeding and 

were not asked for an illegal purpose. Finally, the Respondent 
argues that any challenge to th
e questions asked at the deposi-
tion should have been raised, at least initially, under the Cali-

fornia Code of Civil Procedure rather than before the Board. In Westwood Health Care Center,4 the Board recently re-
affirmed that the applicable test for determining whether an 
 4 330 NLRB 935 (2000). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 440employer™s questioning of an employee constitutes an unlawful 
interrogation is the totality-of-the-circumstances test adopted 
by the Board in 
Rossmore House.5 In analyzing alleged interro-
gations under this test, the Board has found it appropriate to 

consider the 
Bourne factors first set out in Bourne v. NLRB, 332 F. 2d 47, 48 (2d Cir. 1964). Those factors are:  (1) The background, i.e. is there a history of employer 
hostility and discrimination? 
(2) The nature of the information sought, e.g., did the 
interrogator appear to be seeking information on which to 

base taking action against individual employees? 
(3) The identity of the questioner, i.e. how high was he 
in the company hierarchy? 
(4) Place and method of interrogation, e.g., was em-
ployee called from work to the boss™s office? Was there an 

atmosphere of formality? 
(5) Truthfulness of the reply. 
 In Westwood, supra, the Board cautioned that these factors are 
not to be mechanically applied, 
but are to be used as a guideline for evaluating the circumstances in which the questioning takes 
place. 330 NLRB at 939. The alleged interrogation here is un-
usual because it occurred in the context of discovery in a non-
Board legal proceeding. Nevertheless, the 
Bourne factors and the totality of circumstances test provide some guidance in 
evaluating the questioning here.  While the Board has frequently found that an employer™s in-
terrogation of an employee regarding his or his coworker™s 
union support and/or activity violates Section 8(a)(1) of the 
Act,6 such questioning is not per se
 unlawful. The Board has long recognized, for example, that an employer may have ﬁle-
gitimate causeﬂ to interrogate employees on matters involving 
Section 7 rights where the questioning is directed toward the ﬁinvestigation of facts concerning issues raised in a complaintﬂ 
and ﬁis necessary in preparing the employer™s defense for trial 
of the case.ﬂ 
Johnnie™s Poultry Co., 146 NLRB 770, 775 (1964). In those circumstances, the employer will not run afoul 
of the Act as long as he provides the employee with the requi-
site safeguards and assurances against reprisal. In two cases 
more directly on point, the Board has recognized the right of an 
employer to engage in discovery in civil proceedings even 
where the discovery might encroach upon an employee™s pro-
tected activity. 
Maritz Communications Co., 274 NLRB 200 (1985); Wright Electric, Inc., 
327 NLRB 1194 (1999), enfd. 200 F.3d 1162 (8th Cir. 2000). The parties are in agreement 
that these last two cases are the governing authority here. They 
differ, obviously, in how they would apply the law as set forth 
in those cases to the stipulated facts. 
In Maritz Communications, supra, an employee filed an age 
discrimination suit in Federal court against his employer as well 
as a charge with the Board claiming that he was discharged for 

union activity. The employer de
posed the employee in connec-
tion with his civil lawsuit. At the deposition, the employer™s 
                                                          
 5 269 NLRB 1176 (1984), affd. sub nom. 
Hotel & Restaurant Em-
ployees Local 11 v. NLRB, 760 F.2d 1006 (9th Cir. 1985). 
6 See Sundance Construction Management, 
325 NLRB 1013 (1998); 
T & J Trucking Co.,
 316 NLRB 771, 778Œ779 (1995). 
attorney questioned the employee on a wide range of subjects, 
including his relationship with the Union and the charge he 
filed with the Board. The administrative law judge found that 
this questioning violated Section 8(a)(1) of the Act because it 
was coercive and concerned issues irrelevant to the civil suit. 
The judge also found the interrogation unlawful because the 
employer™s attorney did not comply with the safeguards estab-
lished in Johnnie™s Poultry, supra. The Board reversed the 
judge and dismissed this allegation of the complaint. The Board 

found that the deposition questions were ﬁwithin the scope of 
arguably relevant questioning permitted by the Federal Rules of 
Civil Procedure.ﬂ 274 NLRB supra at 201. The Board noted 
that, since the issues in the civil suit and the Board proceeding 
arose from the same or similar operative facts, the employer™s 
inquiry into the employee™s work history and termination were 
ﬁlikely to touch on a number of ar
eas also related to the unfair 
labor practice proceeding.ﬂ Id. The Board found that the em-

ployer™s questions were also relevant because the employee™s 
claim in the Board charge that he was unlawfully discharged 
for union activities might have been inconsistent with his civil 
lawsuit claim that he was terminated because of his age. In 
dismissing the complaint, the Board also rejected the argument 
that the interrogation violated the Act because the attorney did 
not comply with 
Johnnie™s Poultry, supra. The Board held that 
the employer was not required to give such assurances because 
the employee initiated the lawsuit in which he was deposed and 
ﬁmust have or should have been aware that the [employer] 
could examine him concerning any matter relevant to the prepa-
ration of a defense to the civil suit.ﬂ Id. at 201Œ202. In Wright Electric, 
supra, the employer had discharged an 
employee for allegedly conceali
ng his prior union involvement and omitting any mention of it on his application. The Union 
filed an unfair labor practice charge alleging that the employee™s 
discharge violated Section 8(a)(1
) and (3) of the Act, and the employee filed a state claim for unemployment benefits. The 

unfair labor practice charge wa
s dismissed and the unemploy-
ment claim was denied. The employer then initiated a lawsuit in 
state court against the employee and the Union alleging mali-
cious prosecution, breach of contract and fiduciary duty of hon-
esty and loyalty, unjust enrichment, fraudulent misrepresenta-
tion, concealment, and wrongful use of property. In connection 
with that lawsuit, the employ
er made discovery requests for 
documents concerning the Union™s efforts to organize or ﬁsaltﬂ 
the employer or other nonuni
on employees; any communica-
tions by the Union with the em
ployer™s employees; any authori-
zation cards received from the employer™s employees; any 
charges or complaints filed or lodged against the employer by 
the Union; information relating 
to alleged ﬁsaltsﬂ and newslet-
ters or informational bulletins given to members. The General 
Counsel issued a complaint alleging that the employer violated 
Section 8(a)(1) and (4) of the Act by filing the malicious prose-

cution claims in its lawsuit and 
that the discovery requests vio-
lated Section 8(a)(1) of the Act. The administrative law judge 
dismissed both allegations, applying the Supreme Court™s deci-
sion in Bill Johnson™s Restaurants v. NLRB, 461 U.S. 731 (1983), to find that the Respondent™s lawsuit did not lack a rea-sonable basis in fact and law. 
The judge found further that the discovery requests were 
relevant to the State court litigation. He  GUESS?, INC. 441concluded that it was unlikely that the Supreme Court in 
Bill Johnson™s would direct the Board to allow a State court lawsuit 
to proceed while permitting the Board to enjoin discovery of 
items sought during the State court proceeding. 327 NLRB at 
1205. The Board reversed the judge™s dismissal of the allegation 
regarding the filing of the lawsuit, holding instead that the Board 

should defer decision on this issue until final resolution of the 
State court proceeding. As to the discovery requests, the Board 
affirmed the judge™s dismissal of
 this allegation with one excep-tion. The Board held that the Respondent™s requests for union 
authorization cards signed by employees was unlawful, even if 
the cards were arguably relevant to the State court proceeding. 
Id. at 1195. In reaching its conclusion in 
Wright Electric, 
supra, that the 
employer™s discovery request wa
s unlawful, the Board initially 
noted the importance it has historically attached to protecting 

the confidentiality of the identity of employees who sign union 
authorization cards. The Board, relying upon Board and court 
precedent, reasoned that employees would be chilled when 
asked to sign union authorization cards if they knew that their 
employer could see who signed them. Because of the tendency 
of such a discovery request to deter employees in the exercise 
of protected activity, the Board held that an employer must 
demonstrate an overriding business justification to obtain signed union authorization cards through discovery in a civil  
proceeding. Id. The Board found that the employer™s justifica-
tion, i.e., that the presence or absence of union cards signed by 

its employees would tend to prove or disprove whether the 
union had a lawful objective in ﬁsaltingﬂ it, was not sufficient 
to outweigh the considerable confidentiality interests of the 

employees who signed cards. The Board also noted that the 
employer itself had suggested th
at there were less intrusive 
means of obtaining the same information. The Board then ad-

dressed the judge™s concern that the Board did not have author-
ity, under 
Bill Johnson™s Restaurant™s, supra, to enjoin discov-ery in a civil lawsuit. According to the Board, the Supreme 
Court™s decision in that case authorized the Board to enjoin 
civil proceedings that have an illegal objective under Federal 
law. Because the Board found that the employer had an illegal 
objective in requesting the names of employees who signed 
union authorization cards, it held that the request was unlawful 
under Section 8(a)(1) of the Act and could be enjoined. Id. The Board in Wright Electric, 
supra, relied upon its earlier decision in National Telephone Directory Corp., 319 NLRB 420 (1995). In that case, the Board was faced with an interlocu-
tory appeal from an administra
tive law judge™s ruling that per-
mitted an employer, in an unfair labor practice proceeding, to 
subpoena union authorization cards and the names of employ-
ees who attended union meetings at which the cards were 
signed. The employer sought this
 information for use in cross-
examination and to impeach the credibility of one of the Gen-
eral Counsel™s key witnesses. 
The Board, in reversing the judge, first noted that the Act normally prohibits an employer 
from obtaining such information through interrogation or sur-
veillance of protected activity. While recognizing that the em-
ployer had an important intere
st in cross-examining and im-peaching the credibility of witne
sses against it, the Board held 
that this interest did not outweigh the employees™ interest in 
keeping their union activity hidden from their employer. The 
Board reasoned that the fact that the employer sought this in-
formation during litigation, rather than through interrogation 

and surveillance, did not reduce the potential chilling effect on 
union activity that could result from employer knowledge of 
this information. The court of appeals which enforced the 
Board™s decision in 
Wright Electric 
cited National Telephone Directory 
with approval. Wright Electric, Inc. v. NLRB, 
200 F.3d at 1167. The above precedent demonstrates that the Board does not 
apply a per se
 rule prohibiting any discovery in a civil proceed-
ing that might invade employees™ protected concerted activities. 

On the contrary, in 
Maritz Communications, supra, and Wright Electric, 
supra, the Board permitted a wide range of discovery 
into matters that are protected under the Act. The test appears 
to be a two-part test. First, it must be determined whether the 
information sought through discovery is relevant to the civil 
suit. The Board, in Maritz, supra, held that relevance is to be 
determined under the law of the forum in which the civil suit is 
pending. The second part of the test, assuming relevance is 
found, is whether the employer had an illegal objective under 
the Act. This is what gives the Board the authority, under 
Bill Johnson™s Restaurant, supra, to enjoin the discovery request. 
As to the first test, I find that
 the questions that Hershewe asked Perez during her deposition were relevant to her workers™ 
compensation claim. The California Code of Civil Procedure, applicable to Perez™ workers™ compensation claim, defines 
relevance for discovery purposes broadly: 
 Unless otherwise limited by order of the court in accordance 
with this article, any party may obtain discovery regarding 
any matter, not privileged, that is relevant to the subject matter 
involved in the pending action . . ., if the matter either is itself 
admissible in evidence or appears reasonably calculated to 
lead to discovery of admissible evidence. Discovery may re-
late to the claim or defense of the party seeking discovery or 
of any other party to the action.
 Discovery may be obtained of 
the identity and locations of persons having knowledge of any 
discoverable matter.  California Civil Procedure Code Section 2017(a). There is no dispute that Hershe
we™s questioning of Perez re-garding her own activities while at the Union™s office during the 
time she was claiming a work-related injury was lawful. Such 
questions directly relate to th
e defenses raised by the Respon-
dent that Perez™ injuries were either fabricated or exaggerated. 
They also relate to the issue wh
ether her injuries were sustained in the course of her employment
 or some other activity outside 
work. If the inquiry regarding what she did at the Union™s office 
is relevant, then the identity of
 persons who may have witnessed 
her activities there is relevant. The California Code specifically 

permits discovery of the identity of such witnesses. I also note 
that it is common when questioning a witness, whether at a 
deposition or in a Board hearing, fo
r the attorney to ask who else 
was present during a meeting or other event. The General Coun-

sel argues that Hershewe™s ques
tions here were not relevant because he asked Perez only a few limited questions regarding 
her own activities. I disagree. Ha
ving asked her about her activi-ties, even if in a limited fashion, he was permitted under the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 442California Code to seek discovery of witnesses to that activity. Moreover, I note that Perez offered only limited responses, vol-unteering very little about her activities at the Union™s office. Under these circumstances, the identity of witnesses who could provide more information was particularly relevant. Having found that the questioning was relevant, I must de-termine if it was nevertheless unlawful under the Act because it had an ﬁillegal objective.ﬂ In Wright Electric, the Board found that a request for union authorization cards had an illegal objec-tive, relying upon the special protection afforded such cards under the Act. The General Counsel and the Charging Party argue that the Board™s reliance on National Telephone Direc-tory, supra, which dealt with a request for union authorization cards and the identity of employees who attended union meet-ings, suggest that Hershewe™s questioning here was likewise illegal. However, in Wright Electric, the Board omitted any reference to the language in National Telephone Directory regarding the employer™s request for the identity of employees who attended union meetings. As pointed out by the Respon-dent here, the meetings at issue in National Telephone Direc-tory were the same meetings at which the union authorization cards were signed. Under these circumstances, the disclosure of the names of employees who were at the meetings would pro-vide the employer with the information that the Board was seeking to protect from disclosure. Moreover, the issue in Na-tional Telephone Directory arose in the context of a Board unfair labor practice proceeding. Because the Board has control over its own proceedings, it has greater authority to limit the rights of parties appearing before it. The narrow holding in Wright Electric, supra, and the expan-sive holding in Maritz Communications, supra, suggest that the Board is reluctant to limit the right of a party to engage in le-gitimate discovery in connection with a civil proceeding in another forum. In fact, the only  discovery that the Board has found unlawful to date is the request for union authorization cards. There is good reason for proceeding with caution in this area. The Respondent did not initiate the litigation involving Perez. The Respondent had a right to engage in discovery to defend itself against her claim for workers™ compensation bene-fits. The Board should not exercise its authority to limit the rights of parties in non-Board proceedings unless there is a clear danger that employees™ Section 7 rights will be violated. I find that there is no such danger here. There can be no question that, had a supervisor or manager of the Respondent asked Perez these questions at the Respon-dent™s facility, a violation of the Act would be found. The total-ity of circumstances here negates the coercive tendencies of such questioning. Hershewe, the questioner, was not directly employed by the Respondent. He was an attorney retained by the Respondent™s insurance carrier to defend it against a claim Perez had initiated. There is no evidence that he had any in-volvement in the Respondent™s labor relations practices. The questioning did not take place in a supervisor or manager™s office. It occurred at a lawyer™s office away from the plant. In addition, Perez was represented by her own attorney who had the right to object if he believed the questions were irrelevant or sought privileged information. The nature of the questioning related to the claim Perez had filed. As the Board noted in Maritz Communications, Perez having filed her claim, she should have known that she would be questioned about matters related to that claim, including the identity of witnesses who could corroborate her claims. See 274 NLRB at 201Œ202. Moreover, the stipulated record here does not disclose a history of employer hostility toward employees™ exercise of Section 7 rights. The Charging Party™s argument to the contrary is based upon a settlement agreement containing a non-admissions clause which, as noted above, does not establish that violations of the Act have occurred. Finally, the fact that Perez, with the assistance of her own attorney, answered these questions truth-fully tends to show that she was not coerced under the circum-stances here. Having considered the stipulated evidence in the record, the applicable legal precedent and the parties™ arguments, I con-clude that the Respondent did not violate the Act when the attorney defending it in Perez™ workers™ compensation case asked her, during a deposition, for the identity of other employ-ees who were present with her at the Union™s office during the period she claimed to be suffering from a work-related injury. As noted above, I have found that the questions asked were relevant to the issues raised in the workers™ compensation pro-ceeding under the law of the forum. I have found further that the Respondent did not have an illegal objective in asking Perez these questions. Under all the circumstances, the questioning was not coercive. Accordingly, I shall recommend that the complaint be dismissed. CONCLUSION OF LAW The Respondent did not violate Section 8(a)(1) of the Act when, during a deposition in a workers™ compensation case, its attorney asked the employee who filed the workers™ compensa-tion claim for the names of employees who were with her at the Union™s office during the time she claimed to be injured. [Recommended Order for dismissal omitted from publica-tion.]  